January 25, 2008


Ms. Diana L. Faust
Cooper & Scully, P.C.
900 Jackson Street, Suite 100
Dallas, TX 75202
Mr. George W. Mauze II
Mauze Law Firm
3308 Broadway 4th Floor
San Antonio, TX 78209

RE:   Case Number:  06-0929
      Court of Appeals Number:  04-05-00565-CV
      Trial Court Number:  2001-PC-0706

Style:      LIVING CENTERS OF TEXAS, INC., CYNDI BROWN, LNFA, AND
      KIMBERLY BORDOVSKY, DON
      v.
      AUGUSTINE PEÑALVER, INDIVIDUALLY AND AS INDEPENDENT EXECUTOR OF
      THE ESTATE OF MARIA BELIA PEÑALVER, DECEASED, AND RAMON PEÑALVER

Dear Counsel:

      Today the Supreme Court  of  Texas  delivered  the  enclosed  per
curiam opinion and judgment in the  above-referenced  cause.   Pursuant
to Texas Rule of Appellate Procedure 59.1, after granting the  petition
for review and without hearing oral argument, the  Court  reverses  the
court of appeals’ judgment and remands the case to the trial court.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy
                                       Clerk
Enclosures
|cc:|Mr. Keith E.  |
|   |Hottle        |
|   |Mr. Gerry     |
|   |Rickhoff      |